DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on December 15, 2021. 
Claims 1, and 4 have been amended. 
Response to Arguments
Applicant’s arguments, see Pg. 5, filed December 15, 2021, with respect to Claims 1-6 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has clarified claims 1 and 4 by correcting the indefinite claim language. 
Allowable Subject Matter
Claims 1-6 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Leng (U.S. 2013/0108013) and Tkaczyk (U.S. 2006/0109949).
Regarding claim 1:
Leng discloses a photon counting X-ray CT apparatus comprising: 
an X-ray tube (Fig. 4, #13) that generates X-rays; 
a detector (Fig. 4, #18) including a plurality of detecting elements (Fig. 4, #18) configured to output signals based on the incident X-rays; and
 processing circuitry (Fig. 4, #26 and #25) configured to 

identify, based on the information on the decomposition target materials, a set of energy bins ([0037]-[0039], optimal amount of bins and bin width found based on information) to be used for material decomposition among the plurality first energy bins set on the energy distribution of the X-rays ([0041], plurality of bins set), 
use the projection data of the identified set of energy bins to perform the material decomposition ([0037], [0041]-[0042], material differentiation), and 
generate an image for displaying a result of the material decomposition (Fig. 5, #108).
Tkaczyk teaches density of candidate decomposition target materials ([0065], material density).
However, Leng and Tkaczyk fail to disclose processing circuitry calculates a density of candidate decomposition target materials that are the material possible to be present in the certain region and obtains materials having a highest calculated density to an n-th highest calculated density as the information on the decomposition target materials, n being a natural number.

Regarding claim 4:
Leng discloses a photon counting X-ray CT apparatus comprising: 
an X-ray tube (Fig. 4, #13) that generates X-rays; 
a detector (Fig. 4, #18) including a plurality of detecting elements (Fig. 4, #18) configured to output signals based on the incident X-rays; and
 processing circuitry (Fig. 4, #26 and #25) configured to 
obtain information on decomposition target materials ([0039],[0042] and [0051], material identification information obtained) to be decomposed among decomposition target materials possible to be present in a certain region in a subject from which projection data of a plurality of first energy bins set ([0041], plurality of bins) on an energy distribution of the X-rays emitted from the X-ray tube has been acquired ([0041], plurality of bins), the information on the decomposition target materials being obtained  ([0039],[0042] and [0051], material identification information obtained) based on information derived from the projection data of the plurality of first energy bins ([0037]-[0039], [0041]-[0042] and [0051], energy bin and CT value obtained from images or data), 
identify, based on the information on the decomposition target materials, a set of energy bins ([0037]-[0039], optimal amount of bins and bin width found based on information) to be used for the material decomposition among the plurality of first energy bins set on the energy distribution of the X-rays ([0037]-[0039] and [0041], plurality of bins set), 

generate an image for displaying a result of the material decomposition (Fig. 5, #108).
Tkaczyk teaches density of candidate decomposition target materials ([0065], material density).
However, Leng and Tkacyzk fail to disclose processing circuitry calculates density of candidate decomposition target materials that are the materials possible to be present in the certain region and obtains materials having a highest calculated density to an n-th highest calculated density as the information on the decomposition target material, n being a natural number. 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 5-6 are allowable by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884 

/DANI FOX/Primary Examiner, Art Unit 2884